Exhibit 10.6
 
Mobile Video Development, Inc.
 
March  31, 2009
 
To:
BRUCE GOLDSTEIN
   
From:
MAURIZIO VECCHIONE
   
Re:
Personal Services

 
Dear Bruce:
 
This letter will confirm the interest of Mobile Video Development, Inc. (“MVDI”
or “the Company”) in engaging your personal services, on behalf of Universal
Management, as a consultant and request that you act in the capacity
of  President and Chief Executive Officer.  We believe that you have relevant
knowledge of the wireless communications industry, in general, as well as
intimate familiarity of the MVDI business plan, and such knowledge is expected
to be of value to MVDI in connection with the anticipated commercial launch of
its new and innovative, proprietary peer-to-peer video syndication business
tentatively identified as the “Thwapr” (the “Project”) being developed by MVDI.
 
It is anticipated that you will provide your personal services to MVDI as
described on Exhibit “A” attached hereto, and otherwise as may be reasonably
requested from time to time and mutually agreed in writing by you and MVDI (the
“Services”).  Your services are considered to be ‘at will’ and your Services may
be terminated by you or MVDI with or without cause at any time subject to the
requirements for notice as set forth on Exhibit “A”.
 
We ask that you allow MVDI to use your approved name, likeness and biographical
information on MVDI’s website and other corporate communications offered by MVDI
to the public in connection with the Project.
 
We assume that in asking you to render the Services, you are not a party to or
otherwise subject to any agreements or restrictions that would prohibit you from
entering into this Agreement and rendering the Services as contemplated by this
Agreement in accordance with the terms hereof, and this Agreement and the
transactions contemplated hereby will not infringe or conflict with, and are not
inconsistent with, the rights of any other person or entity.
 
 
 

--------------------------------------------------------------------------------

 

In the unlikely event of any dispute between you and MVDI, the laws of the State
of New York will be applicable.  Please acknowledge receipt of this letter and
your agreement to its terms by signing and returning to us a copy of this
page.  We look forward to working with you!!
 
Mobile Video Development, Inc.
 
By
 

 
Maurizio Vecchione, Chairman of the Board
 
The undersigned hereby consents and agrees to the preceding:
 
Consultant:
 
Universal Management, Inc.
 
By
    
Dated: March 31, 2009

 
Bruce Goldstein
 
 
 

--------------------------------------------------------------------------------

 

Exhibit “A”
 
General Terms and Conditions
 
1.
Duties: You shall serve as President, Chief Executive Officer and a Member of
the Board of Directors of MVDI.  In addition to the duties of President/Chief
Executive Officer, you shall also provide overall management of MVDI, execution
of its strategic plan, supervise its business activities and employees, and
provide oversight and general supervision of a number of areas: (A) oversight of
corporate governance and regulatory compliance, (B) provide management reporting
and compensation recommendations to the MVDI’s Board of Directors, (C) develop
corporate business policy, (D) be generally responsible for achievement of key
metrics and goals or targets established by the Board of Directors, (E) provide
oversight of technology and product infrastructure, (F) identification
engagement and management of all key vendors and outsourced services,(G)
management and employee recruitment, and, (H.  Generally, you will be
responsible to report to the Board of Directors. You understand that the Company
is in the process of becoming a public listed company. You understand and agree
that your duties might expand once the Company in a manner consistent with the
requirement of Chief Executive Officers in public companies. This might include
signing certifications, reports and other financial reporting as required by
Securities regulators.

 
2.
Time Commitment:  MVDI acknowledges that while you have other business interests
and consulting arrangements that require some of your time and attention, you
have agreed to serve on a full time basis and you will generally devote your
full productive energies to performing your responsibilities and duties.  MVDI
agrees that so long as such other existing business activities do not interfere
with your commitment to MVDI, you may continue to pursue such other activities
so long as you do not engage in any activity that is directly or indirectly
competitive with the business of MVDI. You also agree to spend time on the
company’s premises in a manner consistent with your duties.

 
3.
Compensation: In addition to any compensation otherwise payable to all members
of the Board of Directors in their capacities as directors, you shall be
compensated at a rate of $20,000.00 per month for each month or part
thereof  worked on behalf of MVDI.  An initial retainer of $20,000.00 shall be
payable upon execution of this Agreement against all monthly
billings.  Compensation shall be payable on the first day of each calendar month
commencing April 1, 2009.  Invoices will be paid within five (5) days after
receipt by MVDI.

 
4.
Termination:  At least ninety (90) days advance written notice of termination.

 
5.
Benefits:  As a consultant, you will be treated as an independent contractor and
not as an employee of MVDI.  Therefore, you will not be entitled to any form of
benefits provided to regular, full time employees of MVDI.  You will not be
entitled to any additional form of compensation for attending meetings of the
MVDI Board of Directors other than your monthly compensation.

 

--------------------------------------------------------------------------------


 
6.
Successors and Assigns.  This Agreement shall be assumed by any
successor-in-interest or assigns of MVDI.

 
7.
Indemnification.  As a member of the Board of Directors of MVDI and an officer
of the Company, you shall be accorded full indemnification by MVDI for your acts
and omissions as an officer of MVDI, and shall be covered by MVDI’s directors’
and officers’ errors and omissions liability insurance coverage and, in the
event MVDI becomes a company or subsidiary of a company with publicly traded
securities, MVDI, or such parent, shall maintain directors’ and officers’ errors
and omissions liability insurance coverage with a limit of at least $5.0 million
in coverage.  You will be named (or additional) insured on the policy and will
be provided with a Certificate of Insurance.

 
8.
Work for Hire.  We do ask that you disclose to MVDI all inventions, improvements
and other innovations related to the Project that you may make or conceive in
the course of serving as a consultant to MVDI, if such inventions, improvements
and/or other innovations are related to the Project and the Services performed
by you for MVDI and whether or not the same are eligible for patent, copyright,
trademark, trade secret or other legal protection ("Innovations"), and such
Innovations shall be deemed to constitute “work for hire”.  By your acceptance
of this letter agreement, you agree that all Innovations made in the course of
doing business for MVDI that are unrelated to your other business activities but
result from your participation as a consultant to MVDI will be the sole and
exclusive property of MVDI.  It is the intent of the parties that efforts and
specific responsibilities under this Agreement shall be separate and distinct
from those duties performed by you in your other business activities.  At MVDI's
request and expense, during and after the time period of your performing the
Services, you agree to assist and cooperate with MVDI in all respects and will
execute documents, and, subject to your reasonable availability, take further
actions reasonably requested by MVDI to obtain for, maintain and enforce patent,
copyright, trademark, trade secrets and other legal protection for the
Innovations to be owned by MVDI MVDI will compensate you at an agreed upon rate
for these services.

 
9.
Non-Disclosure.  During and after the period of this Agreement, you agree that
you will not use or disclose or instruct anyone else to use or disclose any
non-public, proprietary trade secrets that belong to MVDI and relate to the
Project, MVDI’s protocols, non-public proprietary technology, intended services,
products, vendors or customers (the “Confidential Information”), except as may
be necessary in the performance of the Services or as may be authorized in
advance by appropriate executives of MVDI.  "Confidential Information" shall
include the Innovations, other scientific information, programs and data,
formulations, ingredient lists, business strategies, financial information,
forecasts, personnel information, customer lists, trade secrets and any other
non-public proprietary, technical or business information, whether given to you
orally, in writing, electronically or by any other means. These restrictions,
however, will not apply to Confidential Information that has become known to the
public generally through no fault or breach of yours or that MVDI or MVDI
regularly gives to third parties without restriction on use or disclosure.  Upon
termination of your Services to MVDI, we ask that you promptly deliver to MVDI
all documents and materials of any nature pertaining to your Services and
containing any Confidential Information.

 

--------------------------------------------------------------------------------


 
10.
Definitive Agreement.  By your initial below, you acknowledge that the terms of
this Memorandum may be incorporated into a more definitive employment or
consulting services agreement in the discretion of the Company but, at a minimum
must contain the same general terms and conditions set forth herein.

 
 
 

--------------------------------------------------------------------------------

 
